Peii Curiam.
If it were possible to hold that the complaint in this action is not demurrable, it ought, at least, to be subjected to a corrective process, which would put it into shape, so that the court, as well as the defendants, might know what the cause of action is upon which plaintiffs attempt to recover. While it contains an allegation that plaintiffs, as attorneys, were to have a lien for their services “on all judgments, rights, moneys, and properties recovered on account of said indebtedness due said manual laborers,”- yet, in *75view of the further allegation that this was “subsequently solely embraced in and represented by said judgment,” — the judgment in favor of Weaver & Egan, — all that the complaint amounts to is that those plaintiffs had a lien on that judgment, and that defendant Foley, with notice of the fact, took an assignment of it from Weaver, one of the judgment creditors, to himself. This constitutes no cause of action against Foley. It is not alleged that the latter has ever released the judgment, or collected any part of it, or in any manner refused to recognize plaintiffs’ rights in it. If ail that the complaint alleges be true, he merely holds the judgment, or rather Weaver’s interest therein, subject to plaintiffs’ lien. There is something said in the pleadings about Foley’s having procured the release of a lien on some logs, which, we may perhaps infer, was security for the payment of the judgment; but it is nowhere alleged that plaintiffs have been damaged thereby, or that the judgment is uncollectible. The complaint does not state a cause of action.
Order reversed.
(Opinion published 52 N. W. Rep. 970.)